*412MEMORANDUM **
Nathan Brown appeals from his guilty plea conviction and sentence for failing to surrender for service of sentence pursuant to a court order, in violation of 18 U.S.C. § 3146(a)(2). Brown contends that the district court erred in refusing to take judicial notice of Brown’s nationality, native Hawaiian, and to apply the laws of the Kingdom of Hawaii to his criminal case.
We affirm for the reasons stated in the district court’s order issued on February 5, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.